       Case: 1:19-cv-04526 Document #: 1 Filed: 07/03/19 Page 1 of 6 PageID #:1




                         THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 LASHOYNA TAYLOR,

                                  Plaintiff,
 v.                                                             Case No. ___________________

 SAMSUNG ELECTRONICS AMERICA,
 INC., SAMSUNG SDI CO., LTD.,
 SAMSUNG SDI AMERICA, INC.,
 and T-MOBILE USA, INC.,

                                  Defendants.

                        NOTICE OF REMOVAL
      BY SAMSUNG ELECTRONICS AMERICA, INC. AND T-MOBILE USA, INC.

        Defendants, Samsung Electronics America, Inc. (“SEA”) and T-Mobile USA, Inc. (“T-

Mobile”) (collectively, “Defendants”), by and through their attorneys, WILSON ELSER

MOSKOWITZ EDELMAN & DICKER, LLP, and pursuant to 28 U.S.C. §§ 1332, 1441, and

1446, and the Local Rules of the United States District Court for the Northern District of Illinois,

hereby remove this action filed in the Circuit Court of Cook County, Illinois, Law Division, Case

No. 2019-L-005640, to the United States District Court for the Northern District of Illinois, Eastern

Division, and, and as grounds for removal, state as follows:

                                           BACKGROUND

        1.      On or about May 23, 2019, Plaintiff, Lashoyna Taylor (“Plaintiff”), filed a

Complaint (the “Complaint”) against SEA, T-Mobile, and certain other defendants in the Circuit

Court of Cook County, Illinois, Law Division, Case No. 2019-L-005640 (the “State Court

Action”). See Complaint, attached hereto as part of Exhibit A.1



        1
         In accordance with 28 U.S.C. § 1446(a), Exhibits A and B, attached hereto, constitutes all process,
pleadings, and orders received or served upon SEA and T-Mobile, respectively, in the State Court Action.


2730278v.2
       Case: 1:19-cv-04526 Document #: 1 Filed: 07/03/19 Page 2 of 6 PageID #:1




        2.      SEA was served with Plaintiff’s Complaint on June 3, 2019. See Summons and

Complaint against SEA, attached hereto as part of Exhibit A.

        3.      T-Mobile was served with Plaintiff’s Complaint on June 6, 2019. See Summons

and Complaint against T-Mobile, attached hereto as part of Exhibit B.

        4.      As of the filing of this notice, SEA and T-Mobile have no knowledge of any other

party having been served. Accordingly, under 28 U.S.C. § 1446(b)(2), formal consent to removal

from other defendants is not required for purposes of this notice.

        5.      In the Complaint, Plaintiff alleges that she sustained injuries caused by an allegedly

defective Samsung Galaxy S7 Edge phone, and asserts causes of action for strict product liability,

negligence, and breach of implied warranty. See generally Complaint.

                                 DIVERSITY OF CITIZENSHIP

        6.      This Court has federal diversity jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332(a)(1).

        7.      Plaintiff alleges in the Complaint that she is a citizen and resident of Palos Hills,

Cook County, Illinois. Therefore, Plaintiff is a citizen of Illinois.

        8.      Defendant SEA is a corporation organized and existing under the laws of the State

of New York, with its principal place of business located at 85 Challenger Road, Ridgefield Park,

New Jersey. Therefore, SEA is a citizen of the States of New Jersey and New York.

        9.      Defendant T-Mobile is a corporation organized under the laws of the State of

Delaware, with a principal place of business in the State of Washington. Therefore, T-Mobile is a

citizen of the States of Delaware and Washington.

        10.     Upon information and belief, defendant Samsung SDI Co., Ltd. (“SDI”) is a foreign

corporation organized under the laws of South Korea. Therefore, SDI is a citizen of South Korea.


                                                   2
2730278v.2
       Case: 1:19-cv-04526 Document #: 1 Filed: 07/03/19 Page 3 of 6 PageID #:1




        11.    Upon information and belief, defendant Samsung SDI America, Inc. (“SDI

America”) is a corporation organized under the laws of the State of California, with a principal

place of business in the State of California. Therefore, SDI America is a citizen of the State of

California.

        12.    Accordingly, because this is a civil action between citizens of different states,

diversity is complete for purposes of 28 U.S.C. § 1332(a)(1).

                                AMOUNT IN CONTROVERSY

        13.    With respect to the amount in controversy, the Complaint alleges that as a direct

and proximate result of the allegedly negligent acts and/or omissions of the defendants, Plaintiff

“sustained serious and permanent injuries; was required to seek extensive medical consultation

and treatment; has expended, and will in the future expend, great sums of money to be cured of

her maladies; suffered, and will in the future continue to suffer, great pain, anguish, and physical

and mental suffering; and was deprived of earnings to which she might otherwise have been

entitled.” See Complaint, Count I, ¶ 17.

        14.    Based on these allegations and the nature of the damages sought, the amount in

controversy exceeds the sum of $75,000, exclusive of interest and costs, thereby satisfying the

“amount in controversy” requirement for removal set forth in 28 U.S.C. § 1332(a).

                                             VENUE

        15.    Venue within the Northern District of Illinois, Eastern Division is proper. The

Circuit Court of Cook County, Illinois, where Plaintiff filed her Complaint, is located within the

Northern District of Illinois, Eastern Division. Venue is therefore proper within the Northern

District of Illinois, Eastern Division pursuant to 28 U.S.C. §§ 93 and 1441(a), because said district




                                                 3
2730278v.2
       Case: 1:19-cv-04526 Document #: 1 Filed: 07/03/19 Page 4 of 6 PageID #:1




is the district and division embracing the place where such action is pending. Further, upon

information and belief, Plaintiff resides within said district and division.

                           NOTICE OF REMOVAL TIMELY FILED

        16.     28 U.S.C. § 1446(b) provides that a defendant may file a notice of removal within

30 days “after the receipt by the defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is based[.]”

        17.     The Complaint was served on SEA and T-Mobile on June 3, 2019 and June 6, 2019,

respectively, fewer than thirty days prior to the filing of this petition. Therefore, this Notice of

Removal is timely filed.

                                          CONCLUSION

        18.     By reason of the amount in controversy and the complete diversity of citizenship

of the parties, this action is within the original jurisdiction of this Court pursuant to 28 U.S.C. §

1332(a). Further, removal is timely pursuant to 28 U.S.C. § 1446(b).

        19.     In accordance with 28 U.S.C. § 1446(d), SEA and T-Mobile will promptly file a

copy of this Notice with the Clerk of Circuit Court in Cook County, Illinois, and will give notice

thereof to all adverse parties.

        20.     In filing this Notice of Removal, SEA and T-Mobile do not waive any defenses that

may be available to them, including jurisdictional defenses and their right to move to compel

arbitration.

        WHEREFORE, Defendants Samsung Electronics America, Inc. and T-Mobile USA, Inc.

hereby provide notice that this cause has been removed from the Circuit Court of Cook County,

Illinois, Law Division, to the United States District Court for the Northern District of Illinois,




                                                  4
2730278v.2
       Case: 1:19-cv-04526 Document #: 1 Filed: 07/03/19 Page 5 of 6 PageID #:1




Eastern Division, pursuant to the provisions of 28 U.S.C. §§ 1332, 1441, and 1446, and the Local

Rules of the United States District Court for the Northern District of Illinois.




                                               Respectfully submitted,

                                               SAMSUNG ELECTRONICS AMERICA, INC.
                                               and T-MOBILE USA, INC.

                                               By:    /s/ Erik J. Tomberg
                                                      One of Their Attorneys



David M. Holmes (#6199262)
Erik J. Tomberg (#6325179)
WILSON ELSER MOSKOWITZ
EDELMAN & DICKER LLP
55 West Monroe Street, Suite 3800
Chicago, Illinois 60603-5016
Tel: 312.704.0550
david.holmes@wilsonelser.com
erik.tomberg@wilsonelser.com




                                                  5
2730278v.2
       Case: 1:19-cv-04526 Document #: 1 Filed: 07/03/19 Page 6 of 6 PageID #:1




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 3, 2019, a copy of the foregoing was served by operation of

the court’s electronic filing systems upon all registered participants, and paper copies will be

served via first class mail on those indicated as non-registered participants. Parties may access this

filing through the court’s system. A copy of the foregoing was also served on the following counsel

for plaintiff by electronic mail and first class mail, postage prepaid:

                                       Jeffrey C. Schwartz
                                  Kralovec, Jambois & Schwartz
                                  60 W Randolph St., 4th Floor
                                     Chicago, Illinois 60601
                                     jschwartz@kjs-law.com


                                                       /s/ Erik J. Tomberg
                                                       Erik J. Tomberg




                                                  6
2730278v.2
